Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Arguments
Applicant's arguments, filed 07/05/2022, have been fully considered but they are moot in view of new ground(s). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 12-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S Patent No. 11,271,698 (CHEN ‘698). Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1, 8, and 12-17 are anticipated by the CHEN ‘698 claims. 
Claims 1-20 of CHEN ‘698  recite all the limitations in claims 1, 8, and 12-17 of the current application, in addition to other limitations. Therefore, claims 1-20 of CHEN ‘698 are in essence a “species” of the generic invention of current application’s claims. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 12-17, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 20190141703).

Regarding claim 1, Gupta discloses a method for sending a signal (reference signal multiplexing in shortened transmission time intervals; [0002]), comprising:
configuring or appointing multiple sending manners or conflict processing manners for a first reference signal (identifying a reference signal configuration of an sTTI in a subframe. Selecting, based at least in part on the reference signal configuration of the sTTI, a DMRS mapping pattern from a plurality of DMRS mapping patterns for mapping DMRS data to REs within the sTTI, configuring REs within the sTTI according to the selected DMRS mapping pattern, and transmitting DMRS data on the configured REs; [0008]);
when there is a second reference signal conflicting with the first reference signal, selecting a sending manner or a conflict processing manner for the first reference signal according to determination information; and sending the first reference signal according to the sending manner or the conflict processing manner (pattern A1 may include mapping DMRS data for a first antenna port pair to a second-lowest-frequency RE and a ninth-lowest-frequency RE within a first RB of an OFDM symbol and to a fourth-lowest-frequency RE and an eleventh-lowest-frequency RE within a second RB of the OFDM symbol and mapping DMRS data for a second antenna port pair to a lowest-frequency RE and an eighth-lowest-frequency RE within the first RB of the OFDM symbol and to a third-lowest-frequency RE and a tenth-lowest-frequency RE within the second RB of the OFDM symbol. Pattern A1 may be selected as appropriate to avoid collisions with CRS data or CSI-RS data; [0170]);
wherein the determination information comprises at least one of:
a trigger manner and a signal type of the first reference signal; the number of resources contained in a time slot where a current sending resource is located; the number of resources occupied by the first reference signal; the number of resources occupied by the second reference signal; a Quasi-Co-Location (OCL) configuration for the first reference signal and the second reference signal; a parameter set of the first reference signal and/or the second reference signal; a communication frequency point of the first reference signal; and a bandwidth configuration of a carrier to which the first reference signal belongs (the sTTI includes two or three OFDM symbols, and pattern A1 may include mapping DMRS data for a first antenna port pair to a second-lowest-frequency RE and a ninth-lowest-frequency RE within a first RB of an OFDM symbol and to a fourth-lowest-frequency RE and an eleventh-lowest-frequency RE within a second RB of the OFDM symbol and mapping DMRS data for a second antenna port pair to a lowest-frequency RE and an eighth-lowest-frequency RE within the first RB of the OFDM symbol and to a third-lowest-frequency RE and a tenth-lowest-frequency RE within the second RB of the OFDM symbol; [0170]),
wherein the number of resources comprises at least one of: the number of time domain resources, and the number of frequency domain resources (For each type of sTTI, one or more DMRS mapping patterns may be defined. In some cases, a DMRS pattern may be defined over two resource blocks (RBs), each RB including 12 resource elements (e.g., RE0-RE11); [0007]).

Regarding claim 4, Gupta discloses wherein the bandwidth configuration comprises at least one of: an upper bandwidth, a lower bandwidth, and a Full-power Bandwidth (BWP) (the sTTI includes two or three OFDM symbols, and pattern A1 may include mapping DMRS data for a first antenna port pair to a second-lowest-frequency RE and a ninth-lowest-frequency RE within a first RB of an OFDM symbol and to a fourth-lowest-frequency RE and an eleventh-lowest-frequency RE within a second RB of the OFDM symbol and mapping DMRS data for a second antenna port pair to a lowest-frequency RE and an eighth-lowest-frequency RE within the first RB of the OFDM symbol and to a third-lowest-frequency RE and a tenth-lowest-frequency RE within the second RB of the OFDM symbol; [0170]).

Regarding claim 5, Gupta discloses wherein the second reference signal comprises a control signal; or, the number of resources occupied by the second reference signal comprises: the number of resources occupied by a control resource set of a control channel (base station 105 may transmit different types of reference signal data, such as CRS data, CSI-RS data, and DMRS data, to aid UEs 115 in channel estimation and coherent demodulation; [0094]).

Regarding claim 6, Gupta discloses wherein when the first reference signal is a downlink signal, the number of resources contained in the time slot where the current sending resource is located is the number of downlink resources (the sTTI includes two or three OFDM symbols, and pattern B1 may include mapping DMRS data for a first antenna port pair to a third-lowest-frequency RE and a ninth-lowest-frequency RE within a first RB of an OFDM symbol and to a fifth-lowest-frequency RE and a twelfth-lowest-frequency RE within a second RB of the OFDM symbol and/or mapping DMRS data for a second antenna port pair being mapped to a second-lowest-frequency RE and an eighth-lowest-frequency RE within the first RB of the OFDM symbol and to a third-lowest-frequency RE and an eleventh-lowest-frequency RE within the second RB of the OFDM symbol; [0171]).

Regarding claim 7, Gupta discloses wherein when the first reference signal is an uplink signal, the number of resources contained in the time slot ,where the current sending resource is located is the number of uplink resources (base station may transmit uplink reference signal data, such as channel state information reference signal (CSI-RS) data, cell-specific reference signal (CRS) data, or demodulation reference signal (DMRS) data, within one or more sTTIs. Generally, the techniques described herein provide for mapping DMRS data to resource elements (REs) within an sTTI so as to avoid collision with (e.g., avoid mapping to a same RE as) other reference signal data that the sTTI may be configured to include, such as CSI-RS data or CRS data; [0077]).

Regarding claim 8, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 8.

Regarding claim 16, Gupta discloses wherein the conflict processing manners comprises one of:
puncturing a portion, located at a conflicting position, of the first reference signal; changing a sending parameter configuration of the first reference signal; performing space division on the first reference signal and the second reference signal (Pattern B1 may represent a DMRS mapping pattern for cells in which shift0 CRS data is transmitted. Base stations 105 may be configured to transmit CRS data at different frequencies in order to avoid interference between CRS transmissions of neighboring cells. In a cell with a shift0 CRS configuration, a base station 105 may be configured to transmit CRS data on REs 0, 3, 6, and 9 within an RB that is to include CRS data. Thus, a base station 105 may select Pattern B1 for a 2/3 sTTI when, for example, the subframe is not configured to include a CSI-RS data and the 2/3 sTTI is configured to include shift0 CRS data; [0106]).

Regarding claim 17, Gupta discloses wherein the sending parameter configuration comprises at least one of:
configuration of a frequency domain sending position or a time domain sending position: configuration of a sending density; configuration of a sending power; configuration of a sending port; configuration of a sending sequence of one or more first reference signals; configuration of an orthogonal code (DMRS mapping pattern 300 may be referred to as pattern A for 2/3 sTTIs or may be referred to as pattern A1. As illustrated in FIG. 3, pattern A1 may define REs over two consecutive symbols to which a base station 105 that selects pattern A1 is to map DMRS data. Within a symbol allocated to DMRS data, pattern A1 may map DMRS data for one antenna port pair (e.g., port 7/8) to REs 1 and 8 of a lower-frequency RB and REs 3 and 10 of a higher-frequency RB; pattern A1 may also map DMRS data for another antenna port pair (e.g., port 9/10) to REs 0 and 7 of the lower-frequency RB and REs 2 and 9 of the higher-frequency RB; [0128]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20190141703) in view of Yeo et al. (US 20200028640).

Regarding claim 3, Gupta does not expressly disclose wherein the QCL configuration for the first reference signal and the second reference signal comprises at least one of: a QCL configuration for the first reference signal and the second reference signal themselves, and a QCL configuration for a demodulation Reference Signal (RS) of the first reference signal and a demodulation RS of the second reference signal.
In an analogous art, Yeo discloses wherein the QCL configuration for the first reference signal and the second reference signal comprises at least one of: a QCL configuration for the first reference signal and the second reference signal themselves, and a QCL configuration for a demodulation Reference Signal (RS) of the first reference signal and a demodulation RS of the second reference signal (Referring to FIG. 3I, for a transmission scheme, such as coherent joint transmission (JT), one DMRS and one CSI-RS port may be transmitted at multiple TRPs in the same frequency/time resource. This may be understood that RS ports are shared between TRPs. In this case, the DMRS may share CSI-RSs and QCL properties. As another example, for a transmission scheme, such as non-coherent JT, multiple CSI-RSs and DMRS ports may be transmitted through at different TRPs in an independent frequency/time resource. In this case, unlike the above example, RSs transmitted through the same TRP or same beam may share QCL properties, but should not share a QCL property if they are transmitted through different TRPs or different beams; [0405].
the resource 3k-01a for DMRS transmission has been assumed to be transmitted in Nos. 3, 4, 9, 10 OFDM symbols. This is for providing high layer MIMO transmission or accurate DMRS channel estimation for a high-speed UE. The influence of a channel change over time can be minimized because one CSI-RS resource may be transmitted in contiguous OFDM symbols regardless of the number of CSI-RS ports transmitted when a CSI-RS is transmitted in 3k-08. In this case, however, there is a disadvantage in that it is difficult to avoid a collision against an OFDM symbol in which an LTE CRS 3k-02 is transmitted; [0425]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Yeo in the system of Gupta in order to enable coordination between multiple TRPs or beams through the measurement of a channel through different TRPs or beams (Yeo; [0026]).

Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20190149212), “CSI-RS CONFIGURATION AND CSI FEEDBACK METHOD AND APPARATUS, BASE STATION AND USER EQUIPMENT.”
Takeda et al. (US 20210084663), “USER TERMINAL AND RADIO COMMUNICATION METHOD.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413